IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTONIO BARLOW,                          §
                                         §    No. 556, 2018
       Defendant Below,                  §
       Appellant,                        §    Court Below—Superior Court
                                         §    of the State of Delaware
       v.                                §
                                         §    Cr. ID No. 1706003785 (S)
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 4, 2019
                          Decided: March 22, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                 ORDER

      After consideration of the no-merit brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

Superior Court record, it appears to the Court that:

      (1)    In June 2017, the appellant, Antonio Barlow, was indicted for three

counts of Unlawful Sexual Contact in the Second Degree, three counts of Rape in

the Second Degree, and Sexual Solicitation of a Child. In March 2018, Barlow

pleaded guilty to Endangering the Welfare of a Child, as a lesser-included offense

of Unlawful Sexual Contact in the Second Degree, and pleaded no contest to Rape

in the Fourth Degree, as a lesser-included offense of Rape in the Second Degree. In

exchange, the State agreed to dismiss the remaining charges.
      (2)    Barlow agreed that he qualified to be sentenced as a habitual offender

under 11 Del. C. § 4214(a) for Endangering the Welfare of a Child and agreed to

immediate sentencing. On March 7, 2018, the Superior Court sentenced Barlow as

follows: for Rape in the Fourth Degree, 15 years at Level V incarceration, suspended

after successful completion of the transitions sex offender program for three years

of Level III probation; for Endangering the Welfare of a Child, 203 days at Level V

incarceration.   Barlow’s    sentence   was    consistent   with    the   sentencing

recommendation made in the plea agreement.

      (3)    On August 30, 2018, Barlow filed a motion for modification of

sentence. The Superior Court denied the motion. This appeal followed.

      (4)    Barlow’s counsel has filed a brief and a motion to withdraw under

Supreme Court Rule 26(c). Barlow’s counsel asserts that, based upon a complete

and careful review of the record, there are no arguably appealable issues. In her

statement filed under Rule 26(c), counsel indicates that she informed Barlow of the

provisions of Rule 26(c) and provided him with a copy of the motion to withdraw

and the accompanying brief. Counsel also informed Barlow of his right to submit

points he wanted this Court to consider on appeal. Barlow has not submitted any

points for the Court’s consideration. The State has responded to the Rule 26(c) brief

and argues that the Superior Court’s judgment should be affirmed.




                                         2
       (5)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisfied that the appellant’s counsel has made

a conscientious examination of the record and the law for arguable claims. 1 This

Court must also conduct its own review of the record and determine “whether the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

       (6)    The Court has reviewed the record carefully and concluded that

Barlow’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that counsel made a conscientious effort to examine the

record and the law and properly determined that Barlow could not raise a meritorious

claim on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                           BY THE COURT:


                                           /s/ James T. Vaughn, Jr.
                                           Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S.738, 744 (1967).
2
  Penson, 488 U.S. at 81.


                                              3